DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 17/249585 filed on August 25, 2017.

	

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
3.	The Information Disclosure Statement filed on July 28, 2021 was reviewed and accepted by the Examiner.


Claim Rejections - 35 U.S.C. §101

4.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
 With respect to independent claims, 2, 10 and 18, specifically claim 2, 10 and 18 recites "determining, for at least a particular time, the updated dataset to include information for the objects included in most recent versions of each of the plurality of datasets, wherein for a particular time”. These limitations could be reasonably and practically performed by the human mind, for instance based receiving datasets, identifying the location of the datasets and updating the datasets. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally viewing datasets at particular times and identifying information in the recent versions).
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving a plurality of datasets, each dataset indicating information associated with one or more objects of a plurality of objects, and each dataset being associated with a time of generation or receipt”, “accessing object definitional information usable to generate an updated dataset which joins information from one or more datasets, the object definitional information indicating: a plurality of core fields, secondary fields associated with the plurality of objects, and for individual datasets of the plurality of datasets, an indication of a subset of the core fields and second fields for which the individual dataset includes information”, “maintaining the updated dataset to include information for a particular object comprises: propagating information for the particular object from a subset of the datasets to the updated dataset, the subset of the datasets including information for the particular object which is prior to the particular time; and responding to a query received from a client, the query indicating a request for specific information related to one or more objects, the request specifying a time, wherein the computer system is configured to determine the updated dataset for the specified time”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 2, 10 and 18 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 2, 10 and 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


 With respect to dependent claims, 3, 11 and 19, specifically claim 3, 11 and 19 the claims recite no additional abstract limitations, but depend upon a claim that contains an abstract idea. These limitations could be reasonably and practically performed by the human mind, for instance based receiving datasets, identifying the location of the datasets and updating the datasets. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally viewing datasets at particular times and identifying information in the recent versions.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the core fields reflect unique identifying information and wherein the secondary fields reflect information included in the datasets which is to be preserved”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 3, 11 and 19 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 3, 11 and 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


 With respect to dependent claims, 4 and 12, specifically claim 4 and 12, the claims recite no additional abstract limitations, but depend upon a claim that contains an abstract idea. These limitations could be reasonably and practically performed by the human mind, for instance based receiving datasets, identifying the location of the datasets and updating the datasets. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally viewing datasets at particular times and identifying information in the recent versions.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the operations further comprise generating the object definitional information via a user interface, and wherein the user interface enables user assignment of columns included in datasets as core fields or secondary fields”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 4 and 12 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 4 and 12 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



 With respect to dependent claims, 5 and 13, specifically claim 5 and 13 the claims recite no additional abstract limitations, but depend upon a claim that contains an abstract idea. These limitations could be reasonably and practically performed by the human mind, for instance based receiving datasets, identifying the location of the datasets and updating the datasets. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally viewing datasets at particular times and identifying information in the recent versions.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the user interface presents summary information associated with the datasets, and wherein for a particular core field assigned in a particular dataset, instances of the particular field in other of the datasets are identified by the computer system”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 5 and 13 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 5 and 13 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



 With respect to dependent claims, 6, 14 and 20, specifically claim 6, 14 and 20 the claims recite no additional abstract limitations, but depend upon a claim that contains an abstract idea. These limitations could be reasonably and practically performed by the human mind, for instance based receiving datasets, identifying the location of the datasets and updating the datasets. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally viewing datasets at particular times and identifying information in the recent versions.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the operations further comprise: receiving a first identifier associated with a core field; identifying a first dataset which includes a column with the first identifier; and determining one or more second datasets which includes columns associated with the core field, wherein the determination is based on one or more measures associated with the first identifier and second identifiers of columns included in the second datasets”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 6, 14 and 20 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 6, 14 and 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


 With respect to dependent claims, 7 and 15, specifically claims 7 and 15 the claims recite no additional abstract limitations, but depend upon a claim that contains an abstract idea. These limitations could be reasonably and practically performed by the human mind, for instance based receiving datasets, identifying the location of the datasets and updating the datasets. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally viewing datasets at particular times and identifying information in the recent versions.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein determining the updated dataset comprises accessing information indicating information to be utilized as a join key and causing the joining of the datasets based on the join key”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims 7 and 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims 7 and 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

 With respect to dependent claims, 8 and 16, specifically claims 8 and 16 the claims recite no additional abstract limitations, but depend upon a claim that contains an abstract idea. These limitations could be reasonably and practically performed by the human mind, for instance based receiving datasets, identifying the location of the datasets and updating the datasets. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally viewing datasets at particular times and identifying information in the recent versions.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein determining the updated dataset comprises accessing information indicating information to be utilized as a join key and causing the joining of the datasets based on the join key”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 8 and 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 8 and 16 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


 With respect to dependent claims, 9 and 17, specifically claims 9 and 17 the claims recite no additional abstract limitations, but depend upon a claim that contains an abstract idea. These limitations could be reasonably and practically performed by the human mind, for instance based receiving datasets, identifying the location of the datasets and updating the datasets. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally viewing datasets at particular times and identifying information in the recent versions.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein determining the updated dataset comprises accessing information indicating information to be utilized as a join key and causing the joining of the datasets based on the join key”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 9 and 17 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 9 and 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 2-7, 9-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. U.S. Patent Application Publication No. 2016/0055220 (herein as ‘Joshi’) and further in view of Gerweck et al. U.S. Patent Application Publication No. 2019/0026322 (herein as ‘Gerweck’).

As to claim 2 Joshi teaches a computer system comprising one or more computer processors configured to execute software code to perform operations  (Par. 0339 Josh); comprising: 
receiving a plurality of datasets, each dataset indicating information associated with one or more objects of a plurality of objects (Par. 0075 Joshi discloses receiving a location of the data source.  The data source contains different datasets.  Par. 0078 Josh discloses the objects are part of a dataset);
Joshi does not teach but Gerweck teaches and each dataset being associated with a time of generation or receipt (Par. 0059 Gerweck discloses timestamps are associated with objects within a database);
Joshi and Gerweck are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the plurality of dataset and populating objects of Joshi to include the timestamps of Gerweck, to allow data to be accessed through statements/criteria. The suggestion/motivation to combine is that it would be obvious to try in order to provide an efficient means to access particular data on alternate data sources (Par. 0002-0007 Gerweck).
Joshi teaches accessing object definitional information usable to generate an updated dataset which joins information from one or more datasets, (Par. 0126 Joshi discloses the local dataset are combined using a particular key to create a data structure. Par. 0206 Joshi discloses the join operation links two tables datasets. The key is seen as the object definitional information);
Gerweck discloses the object definitional information indicating: 
a plurality of core fields (Par. 0062 Gerweck discloses the attributes associated with a data structure, the attributes are a data source location such as a URL or IP address.  The URL or IP address is seen as the core fields. The data structure is seen as the object);
secondary fields associated with the plurality of objects (Par. 0062 Gerweck discloses different attributes such as relationships attributes and group attributes);
and for individual datasets of the plurality of datasets, an indication of a subset of the core fields and second fields for which the individual dataset includes information (Par. 0062 Gerweck discloses for each data source a data structure is created that contains the attributes of IP address and relationship attributes);
Joshi teaches determining, for at least a particular time, the updated dataset to include information for the objects included in most recent versions of each of the plurality of datasets (Par. 0226 and Par. 0229 Joshi discloses joining records to create a new table from different tables based upon dates and key.  The newly joined table is seen as the updated dataset);
wherein for a particular time, maintaining the updated dataset to include information for a particular object comprises: propagating information for the particular object from a subset of the datasets to the updated dataset (Par. 0226 and Par. 0229 Joshi discloses joining records to create a new table from different tables based upon dates.  The newly joined table is seen as the updated dataset);
 the subset of the datasets including information for the particular object which is prior to the particular time (Par. 0226 and Par. 0229 Joshi discloses joining records to create a new table from different tables based upon dates.  The newly joined table is seen as the updated dataset. The information from the two different tables is seen as information for the particular object prior to the particular time);
and responding to a query received from a client, the query indicating a request for specific information related to one or more objects, the request specifying a time, wherein the computer system is configured to determine the updated dataset for the specified time (Par. 0226 and Par. 0229 Joshi discloses joining records to create a new table from different tables based upon dates.  The newly joined table is seen as the updated dataset. The specified time is seen as joining records based upon a specified date).

As to claim 3 Joshi in combination with Gerweck teaches each and every limitation of claim 2.
In addition Gerweck teaches wherein the core fields reflect unique identifying information (Par. 0062 Gerweck discloses the attributes associated with a data structure, the attributes are a data source location such as a URL or IP address.  The URL or IP address is seen as the core fields);
and wherein the secondary fields reflect information included in the datasets which is to be preserved (Par. 0062 Gerweck discloses different attributes such as relationships attributes and group attributes).


As to claim 4 Joshi in combination with Gerweck teaches each and every limitation of claim 2.
In addition Gerweck teaches wherein the operations further comprise generating the object definitional information via a user interface (Par. 0056 Joshi discloses an interface to generate data. Par. 0119 Joshi discloses selecting keys to be used to access data structures.  The keys are the object definitional information. Par. 0126 Joshi discloses the local dataset are combined using a particular key to create a data structure. Par. 0206 Joshi discloses the join operation links two tables datasets. The key is seen as the object definitional information); 
and wherein the user interface enables user assignment of columns included in datasets as core fields or secondary fields (Par. 0058 Gerweck discloses the user creating a data structure based upon query statements that define the columns corresponding to the attributes).

As to claim 5 Joshi in combination with Gerweck teaches each and every limitation of claim 4.
In addition Gerweck teaches wherein the user interface presents summary information associated with the datasets, (Par. 0047 Applicant specification discloses summary as identifying particular columns. Par. 0226 and Par. 0229 Joshi discloses joining records to create a new table from different tables based upon dates.  The newly joined table is seen as the summary information associated with the dataset);
and wherein for a particular core field assigned in a particular dataset, instances of the particular field in other of the datasets are identified by the computer system (Par. 0062 Gerweck discloses the attributes associated with a data structure, the attributes are a data source location such as a URL or IP address.  The URL or IP address is seen as the core fields. The data structure is seen as the object).

As to claim 6 Joshi in combination with Gerweck teaches each and every limitation of claim 2.
In addition Gerweck teaches wherein the operations further comprise: 
receiving a first identifier associated with a core field (Par. 0062 Gerweck discloses the attributes associated with a data structure, the attributes are a data source location such as a URL or IP address.  The URL or IP address is seen as the core fields. The data structure is seen as the object); 
identifying a first dataset which includes a column with the first identifier; and determining one or more second datasets which includes columns associated with the core field, wherein the determination is based on one or more measures associated with the first identifier and second identifiers of columns included in the second datasets (Par. 0126 Joshi discloses the local dataset are combined using a particular key to create a data structure. Par. 0206 Joshi discloses the join operation links two tables datasets. The key is seen as the object definitional information).

As to claim 7 Joshi in combination with Gerweck teaches each and every limitation of claim 2.
In addition Joshi teaches wherein determining the updated dataset comprises accessing information indicating information to be utilized as a join key and causing the joining of the datasets based on the join key (Par. 0126 Joshi discloses the local dataset are combined using a particular key to create a data structure. Par. 0206 Joshi discloses the join operation links two tables datasets).


As to claim 9 Joshi in combination with Gerweck teaches each and every limitation of claim 2.
In addition Joshi teaches wherein the time indicates a time range, a current time, or a particular prior time (Par. 0226 and Par. 0229 Joshi discloses joining records to create a new table from different tables based upon dates.  The newly joined table is seen as the updated dataset. The information from the two different tables is seen as information for the particular object prior to the particular time).

As to claim 10 Joshi teaches a method comprising: 
by a system of one or more processors (Par. 0339 Joshi discloses a processor); 
receiving a plurality of datasets, each dataset indicating information associated with one or more objects of a plurality of objects (Par. 0075 Joshi discloses receiving a location of the data source.  The data source contains different datasets.  Par. 0078 Josh discloses the objects are part of a dataset);
Joshi does not teach but Gerweck teaches and each dataset being associated with a time of generation or receipt (Par. 0059 Gerweck discloses timestamps are associated with objects within a database);
Joshi and Gerweck are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the plurality of dataset and populating objects of Joshi to include the timestamps of Gerweck, to allow data to be accessed through statements/criteria. The suggestion/motivation to combine is that it would be obvious to try in order to provide an efficient means to access particular data on alternate data sources (Par. 0002-0007 Gerweck).
Joshi teaches accessing object definitional information usable to generate an updated dataset which joins information from one or more datasets (Par. 0126 Joshi discloses the local dataset are combined using a particular key to create a data structure. Par. 0206 Joshi discloses the join operation links two tables datasets. The key is seen as the object definitional information);
Gerweck discloses the object definitional information indicating: a plurality of core fields (Par. 0062 Gerweck discloses the attributes associated with a data structure, the attributes are a data source location such as a URL or IP address.  The URL or IP address is seen as the core fields. The data structure is seen as the object); 
secondary fields associated with the plurality of objects (Par. 0062 Gerweck discloses different attributes such as relationships attributes and group attributes);
and for individual datasets of the plurality of datasets, an indication of a subset of the core fields and second fields for which the individual dataset includes information (Par. 0062 Gerweck discloses for each data source a data structure is created that contains the attributes of IP address and relationship attributes);
Joshi teaches determining, for at least a particular time, the updated dataset to include information for the objects included in most recent versions of each of the plurality of datasets (Par. 0226 and Par. 0229 Joshi discloses joining records to create a new table from different tables based upon dates and key.  The newly joined table is seen as the updated dataset);
wherein for a particular time, maintaining the updated dataset to include information for a particular object comprises: propagating information for the particular object from a subset of the datasets to the updated dataset (Par. 0226 and Par. 0229 Joshi discloses joining records to create a new table from different tables based upon dates.  The newly joined table is seen as the updated dataset);
the subset of the datasets including information for the particular object which is prior to the particular time (Par. 0226 and Par. 0229 Joshi discloses joining records to create a new table from different tables based upon dates.  The newly joined table is seen as the updated dataset. The information from the two different tables is seen as information for the particular object prior to the particular time);
and responding to a query received from a client, the query indicating a request for specific information related to one or more objects, the request specifying a time, wherein the system is configured to determine the updated dataset for the specified time (Par. 0226 and Par. 0229 Joshi discloses joining records to create a new table from different tables based upon dates.  The newly joined table is seen as the updated dataset. The specified time is seen as joining records based upon a specified date).

As to claim 11 Joshi in combination with Gerweck teaches each and every limitation of claim 10.
In addition Gerweck teaches wherein the core fields reflect unique identifying information (Par. 0062 Gerweck discloses the attributes associated with a data structure, the attributes are a data source location such as a URL or IP address.  The URL or IP address is seen as the core fields);
and wherein the secondary fields reflect information included in the datasets which is to be preserved (Par. 0062 Gerweck discloses different attributes such as relationships attributes and group attributes).

As to claim 12 Joshi in combination with Gerweck teaches each and every limitation of claim 10.
In addition Gerweck teaches wherein the method further comprises generating the object definitional information via a user interface (Par. 0056 Joshi discloses an interface to generate data. Par. 0119 Joshi discloses selecting keys to be used to access data structures.  The keys are the object definitional information. Par. 0126 Joshi discloses the local dataset are combined using a particular key to create a data structure. Par. 0206 Joshi discloses the join operation links two tables datasets. The key is seen as the object definitional information); 
and wherein the user interface enables user assignment of columns included in datasets as core fields or secondary fields (Par. 0058 Gerweck discloses the user creating a data structure based upon query statements that define the columns corresponding to the attributes).

As to claim 13 Joshi in combination with Gerweck teaches each and every limitation of claim 12.
In addition Joshi teaches wherein the user interface presents summary information associated with the datasets (Par. 0047 Applicant specification discloses summary as identifying particular columns. Par. 0226 and Par. 0229 Joshi discloses joining records to create a new table from different tables based upon dates.  The newly joined table is seen as the summary information associated with the dataset);
Gerweck teaches and wherein for a particular core field assigned in a particular dataset, instances of the particular field in other of the datasets are identified by the system  (Par. 0062 Gerweck discloses the attributes associated with a data structure, the attributes are a data source location such as a URL or IP address.  The URL or IP address is seen as the core fields. The data structure is seen as the object).

As to claim 14 Joshi in combination with Gerweck teaches each and every limitation of claim 10.
In addition Gerweck teaches wherein the method further comprises:
receiving a first identifier associated with a core field (Par. 0062 Gerweck discloses the attributes associated with a data structure, the attributes are a data source location such as a URL or IP address.  The URL or IP address is seen as the core fields. The data structure is seen as the object);
identifying a first dataset which includes a column with the first identifier; and determining one or more second datasets which includes columns associated with the core field, wherein the determination is based on one or more measures associated with the first identifier and second identifiers of columns included in the second datasets (Par. 0126 Joshi discloses the local dataset are combined using a particular key to create a data structure. Par. 0206 Joshi discloses the join operation links two tables datasets. The key is seen as the object definitional information).

As to claim 15 Joshi in combination with Gerweck teaches each and every limitation of claim 10.
In addition Joshi teaches wherein determining the updated dataset comprises accessing information indicating information to be utilized as a join key and causing the joining of the datasets based on the join key  (Par. 0126 Joshi discloses the local dataset are combined using a particular key to create a data structure. Par. 0206 Joshi discloses the join operation links two tables datasets).

As to claim 17 Joshi in combination with Gerweck teaches each and every limitation of claim 10.
In addition Joshi teaches wherein the time indicates a time range, a current time, or a particular prior time (Par. 0226 and Par. 0229 Joshi discloses joining records to create a new table from different tables based upon dates.  The newly joined table is seen as the updated dataset. The information from the two different tables is seen as information for the particular object prior to the particular time).


As to claim 18 Joshi teaches a computer program product comprising non-transitory computer storage media, the computer program product storing instructions that when executed by a system of one or more computer processors cause the system to perform operations comprising (Par. 0341 Joshi discloses a non-transitory computer storage media): 
receiving a plurality of datasets, each dataset indicating information associated with one or more objects of a plurality of objects (Par. 0075 Joshi discloses receiving a location of the data source.  The data source contains different datasets.  Par. 0078 Josh discloses the objects are part of a dataset);
Joshi does not teach but Gerweck teaches and each dataset being associated with a time of generation or receipt (Par. 0059 Gerweck discloses timestamps are associated with objects within a database);
Joshi and Gerweck are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the plurality of dataset and populating objects of Joshi to include the timestamps of Gerweck, to allow data to be accessed through statements/criteria. The suggestion/motivation to combine is that it would be obvious to try in order to provide an efficient means to access particular data on alternate data sources (Par. 0002-0007 Gerweck).
Joshi teaches accessing object definitional information usable to generate an updated dataset which joins information from one or more datasets (Par. 0126 Joshi discloses the local dataset are combined using a particular key to create a data structure. Par. 0206 Joshi discloses the join operation links two tables datasets. The key is seen as the object definitional information);
Gerweck discloses the object definitional information indicating: a plurality of core fields (Par. 0062 Gerweck discloses the attributes associated with a data structure, the attributes are a data source location such as a URL or IP address.  The URL or IP address is seen as the core fields. The data structure is seen as the object);
secondary fields associated with the plurality of objects (Par. 0062 Gerweck discloses different attributes such as relationships attributes and group attributes);
and for individual datasets of the plurality of datasets, an indication of a subset of the core fields and second fields for which the individual dataset includes information (Par. 0062 Gerweck discloses for each data source a data structure is created that contains the attributes of IP address and relationship attributes); 
Joshi teaches determining, for at least a particular time, the updated dataset to include information for the objects included in most recent versions of each of the plurality of datasets (Par. 0226 and Par. 0229 Joshi discloses joining records to create a new table from different tables based upon dates and key.  The newly joined table is seen as the updated dataset); 
wherein for a particular time, maintaining the updated dataset to include information for a particular object comprises: propagating information for the particular object from a subset of the datasets to the updated dataset (Par. 0226 and Par. 0229 Joshi discloses joining records to create a new table from different tables based upon dates.  The newly joined table is seen as the updated dataset);
the subset of the datasets including information for the particular object which is prior to the particular time (Par. 0226 and Par. 0229 Joshi discloses joining records to create a new table from different tables based upon dates.  The newly joined table is seen as the updated dataset. The information from the two different tables is seen as information for the particular object prior to the particular time);
and responding to a query received from a client, the query indicating a request for specific information related to one or more objects, the request specifying a time, wherein the system is configured to determine the updated dataset for the specified time (Par. 0226 and Par. 0229 Joshi discloses joining records to create a new table from different tables based upon dates.  The newly joined table is seen as the updated dataset. The specified time is seen as joining records based upon a specified date).

As to claim 19 Joshi in combination with Gerweck teaches each and every limitation of claim 18.
In addition Gerweck teaches wherein the core fields reflect unique identifying information (Par. 0062 Gerweck discloses the attributes associated with a data structure, the attributes are a data source location such as a URL or IP address.  The URL or IP address is seen as the core fields);
and wherein the secondary fields reflect information included in the datasets which is to be preserved (Par. 0062 Gerweck discloses different attributes such as relationships attributes and group attributes).

As to claim 20 Joshi in combination with Gerweck teaches each and every limitation of claim 18.
In addition Gerweck teaches wherein the operations further comprise: receiving a first identifier associated with a core field (Par. 0062 Gerweck discloses the attributes associated with a data structure, the attributes are a data source location such as a URL or IP address.  The URL or IP address is seen as the core fields. The data structure is seen as the object);  
identifying a first dataset which includes a column with the first identifier; and determining one or more second datasets which includes columns associated with the core field, wherein the determination is based on one or more measures associated with the first identifier and second identifiers of columns included in the second datasets (Par. 0126 Joshi discloses the local dataset are combined using a particular key to create a data structure. Par. 0206 Joshi discloses the join operation links two tables datasets. The key is seen as the object definitional information).


8.	Claim(s) 8, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. U.S. Patent Application Publication No. 2016/0055220 (herein as ‘Joshi’) in combination with Gerweck et al. U.S. Patent Application Publication No. 2019/0026322 (herein as ‘Gerweck’) and further in view of Gottumukkala et al. U.S. Patent No. 8,838,597 (herein as ‘Gottumukkala’).


As to claim 8 Joshi in combination with Gerweck teaches each and every limitation of claim 2.
In addition Joshi teaches wherein the object definitional information specifies a ranking associated with a particular secondary field, and wherein the ranking indicates that a first dataset which includes the particular secondary field is to be used instead of a second dataset which includes the particular secondary field (Col. 13 Lines 1-20 Gottumukkala discloses that priority within datasets are based upon the dataset’s ability to respond quickly to the query).
Joshi and Gottumukkala are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the plurality of dataset and populating object of Joshi to include the priority of dataset of Gottumukkala, to allow data to be accessed quickly. The suggestion/motivation to combine is that it would be obvious to try in order to provide an efficient means to access data quickly in respond to queries (Col. 1 Lines 30-50 and Col. 13 Lines 1-20 Gottumukkala discloses).

As to claim 16 Joshi in combination with Gerweck teaches each and every limitation of claim 10.
In addition Joshi teaches wherein the object definitional information specifies a ranking associated with a particular secondary field, and wherein the ranking indicates that a first dataset which includes the particular secondary field is to be used instead of a second dataset which includes the particular secondary field (Col. 13 Lines 1-20 Gottumukkala discloses that priority within datasets are based upon the dataset’s ability to respond quickly to the query).
Joshi and Gottumukkala are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the plurality of dataset and populating object of Joshi to include the priority of dataset of Gottumukkala, to allow data to be accessed quickly. The suggestion/motivation to combine is that it would be obvious to try in order to provide an efficient means to access data quickly in respond to queries (Col. 1 Lines 30-50 and Col. 13 Lines 1-20 Gottumukkala discloses).


As to claim 21 Joshi in combination with Gerweck teaches each and every limitation of claim 18.
In addition Joshi teaches wherein the object definitional information specifies a ranking associated with a particular secondary field, and wherein the ranking indicates that a first dataset which includes the particular secondary field is to be used instead of a second dataset which includes the particular secondary field (Col. 13 Lines 1-20 Gottumukkala discloses that priority within datasets are based upon the dataset’s ability to respond quickly to the query).
Joshi and Gottumukkala are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the plurality of dataset and populating object of Joshi to include the priority of dataset of Gottumukkala, to allow data to be accessed quickly. The suggestion/motivation to combine is that it would be obvious to try in order to provide an efficient means to access data quickly in respond to queries (Col. 1 Lines 30-50 and Col. 13 Lines 1-20 Gottumukkala discloses).




Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  August 27, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159